Exhibit 10.2 EXECUTION VERSION FIRST AMENDMENT TO REGIONAL MANUFACTURING AGREEMENT This First Amendment to Regional Manufacturing Agreement (this “Amendment”) is entered into on April 28, 2017 (the “Effective Date”), by and between The Coca-Cola Company, a Delaware corporation (“Company”), and Coca-Cola Bottling Co. Consolidated, a Delaware corporation (“Bottler”). Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed thereto in the Agreement (as hereinafter defined and as amended hereby).
